Citation Nr: 1202628	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin condition to include rosacea with actinic keratoses and basal cell carcinoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1971.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) that denied the Veteran's claim for service connection for a skin condition.

This appeal was previously before the Board and the Board remanded the claim in November 2009 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

In the November 2009 remand, the Board observed that service treatment records dated in August 1970 noted possible fungus on the Veteran's face, with an elevated, scaly rash on the left lateral lip probably secondary to sun exposure.  His April 1971 separation physical examination report noted the skin to be normal.  

The Board also noted that the Veteran submitted a letter dated June 2004 from S. L. McC., M.D. indicating that he had multiple skin problems to include actinic keratosis and pre-cancerous as well as basal cell carcinoma.  He noted the Veteran's service in Hawaii, the Philippines, Guam, Vietnam, and on the equator.  Dr. M indicated that he "reviewed" that most of the damage came from when the Veteran was younger and most of it came from the time he was in-service.  The Board noted that there is no rationale for the physician's opinion and no indication which skin problems he is attributing to the damage described.  Treatment records from Dr. M reveal diagnoses including actinic keratosis, squamous cell carcinoma, basal cell carcinoma, rosacea, seborrheic dermatitis, angioma, lentigo, and nevi.

VA outpatient treatment records reflect treatment for a fungal skin infection (March 2003), acne roseca, keratosis (May 2004), and a history of removal of basal cancer in September 1994 with removal of pre-cancerous growths from the face, ears and hands from 1994 to 2002 (September 2002).  The RO obtained a VA opinion during July 2005.  The examiner noted that the Veteran had in-service treatment for a fungus on the face, probably secondary to sun exposure.  The examiner opined that the Veteran's rosacea was not related to service or related to his in-service treatment for a face fungus.  The examiner also indicated that it was impossible to determine at what point during the Veteran's life that he had sun exposure which resulted in actinic keratosis and basal cell carcinoma.  The Board noted that the examiner did not indicate if the Veteran's diagnosed actinic keratosis or basal cell carcinoma was related to his in-service treatment for a skin condition. 

Thus, in the November 2009 remand, the Board found that a medical opinion should be obtained to determine whether the Veteran's currently diagnosed skin conditions are related to an in-service event to include treatment for a skin condition.  The Board directed that the Veteran should be scheduled for a VA examination with a dermatologist in order to ascertain whether his current skin conditions are related to his in-service sun exposure or to his in-service treatment for a skin condition.

Subsequent to the November 2009 remand, the RO attempted to schedule the Veteran for the requested examination with a dermatologist.  However, the claims file reflects that there is no dermatologist available to perform a VA examination at the Veteran's local VA Medical Center and the Veteran is unable, due to medical conditions, to travel the distance required to report for a VA examination with a dermatologist at another facility.  Review of the claims file also reveals that the Veteran has indicated that he is willing to attend any examination that is scheduled for him at the VA Medical Center in Martinsburg, West Virginia.  

The Board notes that the Veteran also now contends that he has a current skin condition due to herbicide exposure during service.


Thus, the Board finds that the Veteran should be scheduled for a VA skin diseases examination with a physician at the VA Medical Center in Martinsburg, West Virginia, to determine the nature of the Veteran's currently diagnosed skin conditions and the possible relationship between any current skin condition and service, to include the documented treatment for a skin condition and herbicide exposure therein.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who recently treated him for his skin condition.  After securing the necessary release, the RO/AMC should request any relevant records identified. In addition, relevant VA treatment records from the Martinsburg VA medical center dating since February 2011 should be obtained.  If any records are not available, the Veteran should be notified of such.


2.  The RO/AMC should schedule the Veteran for a VA skin diseases examination by a physician at the VA Medical Center in Martinsburg, West Virginia, to determine the nature of the Veteran's current skin conditions and to obtain an opinion as to their possible relationship to active service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies are to be performed, and a comprehensive pre- and post service recreational and occupational history are to be obtained.  If possible, photographs of active skin lesions should be taken to permit a file review by a dermatologist at a later date if necessary.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all skin conditions identified.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current skin condition, specifically, the Veteran's rosacea, actinic keratosis and basal cell carcinoma, arose during service or are otherwise related to the Veteran's military service, to include any in-service sun exposure, in-service herbicide exposure, or in-service treatment for a skin condition. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


